Citation Nr: 1400350	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-01 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1963 to November 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.

In July 2012, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  The Veteran submitted a written waiver of initial RO consideration of the new evidence submitted in conjunction with the hearing.  38 C.F.R. § 20.1304(c) (2013).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system and the "Virtual Benefits Management System (VBMS)" to ensure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise (acoustic trauma) to both ears while in service and symptoms of his current diagnosis of bilateral hearing loss disability for VA purposes have been continuous after discharge from service.

2.  In July 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish to withdraw his appeal for the issue of an initial rating in excess of 10 percent for tinnitus.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013). 

2.  The criteria for withdrawal of a substantive appeal by the Veteran with regard to the issue of an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Bilateral Hearing Loss

Service connection may be established through application of statutory presumptions.  Diseases subject to presumptive service connection are shown at 38 C.F.R. § 3.309.  Other organic diseases of the nervous system are listed as a "chronic disease" and includes sensorineural hearing loss.  See 38 C.F.R. § 3.309(a); M21-1MR, Part III.iv.4.B.12.a; see also Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

Under 38 C.F.R. § 3.303(b), when the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A May 2012 private audiogram report shows a current diagnosis of bilateral hearing loss for VA purposes.  See 38 C.F.R. § 3.385; Savage v. Shinseki, 24 Vet. App. 249 (2011).  

The Veteran is competent to report that he was exposed to loud noise (acoustic trauma) to both ears in service.  Such contentions were consistently made during the course of the appeal in multiple written statements and at the July 2012 Board hearing, and his DD Form 214 documents his military occupational specialty (MOS) was field artillery basic.  In the April 2009 rating decision, the RO also granted service connection for tinnitus based on his in-service noise exposure.

Since review of the evidentiary record does not show chronicity of bilateral hearing loss in service, his consistent and credible post-service contentions of having continuous symptoms of this disability after discharge from service supports the claim on appeal.  Specifically, the Veteran asserted having continuous symptoms of hearing difficulty at the July 2012 Board hearing and March 2009 VA audiological examination, on the November 2008 VA Form 21-526, and September 2009 VA Form 21-4138.

As a result, the Board finds the Veteran has a current disability of bilateral hearing loss for VA purposes, exposure to loud noise (acoustic trauma) while in service, and symptoms of this chronic disability have been continuous after discharge from service.  Therefore, resolving all reasonable doubt in the Veteran's favor, service connection is warranted for bilateral hearing loss.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(b).  

Given the fully favorable decision discussed above, the Board finds that any concern regarding the timing or content of the Veterans Claims Assistance Act of 2000 (VCAA) notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentage and effective date to be assigned, the RO will address these matters in effectuating the award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Dismissal of a Higher Rating for Tinnitus 

In July 2012, prior to the promulgation of a decision in the appeal, the Veteran indicated his wish to withdraw the issue of an initial rating in excess of 10 percent for tinnitus.  As he has withdrawn his appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration (there is no dispute).  Accordingly, the Board does not have jurisdiction to review the appeal on this issue and it is dismissed without prejudice.  See 38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.204.
ORDER

Service connection for bilateral hearing loss is granted.

The appeal for an initial rating in excess of 10 percent for tinnitus is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


